Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 9,747,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The objections on the relevant claims in the most recent Office Action is withdrawn based on the amendments submitted on those claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The gist of the applicants’ argument that the prior art does not teach the newly added amendments to the independent claims (see Remarks, pp. 14-16) is negated by pointing out that classifiers are trained for producing outputs by using positive and negative training data, among other ways, for whatever the classification problem is (Web portal template here). And as pointed out the reference Baxter trains classifiers/machine learning systems using positive and negative training data for recognizing (or outputting/generating) particular types of web pages (see for example paragraphs 3-4, 87). And the reference Makeev more directly teaches customized web template generation using classifiers/machine learning. Indeed using positive and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, US 2008/0281764 A1, in view of Mykins, US 2014/0181632 A1, and further in view of Makeev et al., US 2014/0075293 A1.

Regarding Claim 2, Baxter teaches:
A method of operation in a training system 
via machine-learning, the method comprising: 
generating, via at least one processor-based component of the training system, an initial positive training data set based on a plurality of Websites of entities in a first defined field of endeavor; generating, via the at least one processor-based component of the training system, an initial negative training data set based on a plurality of Websites of entities in one or more fields of endeavor that are different from the first defined field of endeavor; training, via the at least one processor-based component of the training system, a classifier based on the initial positive training data set and the initial negative training data set (paragraphs 3, 8-10, 77-83: wherein as described, positive and negative training data is used for training a classifier in determining similar/dissimilar web pages/sites);
that is trained based on the initial positive training data set and the initial negative training data set (paragraphs 3-4, 77-78, 87: training classifiers/machine learning systems using positive and negative training data for recognizing or outputting/generating particular types of web pages).
Baxter may not have explicitly taught:
related to automated customization of Web portal templates.
However, Mykins shows (Abstract; paragraphs 9-10, 38: wherein it is discussed the automatic generation of customized web portal). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Mykins with that of Baxter for having automated customization of Web portal templates.
The ordinary artisan would have been motivated to modify Baxter in the manner set forth above for the purposes of generating a customized web portal theme [Mykins: Abstract; paragraphs 9-10].
Neither Baxter nor Mykins may have explicitly taught:
and generating a prospective output comprising a customized Web portal template based on at least the trained classifier.
However, Makeev shows (paragraphs 36-37, 47, 50: wherein the generation of web templates and web pages based on machine learning that can include trained classifiers is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Makeev with that of Baxter and Mykins for generating a customized Web portal template based on at least the trained classifier.
The ordinary artisan would have been motivated to modify Baxter and Mykins in the manner set forth above for the purposes of generating a customized web page for a particular user using machine learning based on their activity [Makeev: paragraphs 50].

Regarding Claim 4, Baxter further teaches:
The method of claim 2, further comprising: generating a classification feature set via the at least one processor-based component of the training system (paragraphs 3, 10-11, 19, 22, 35: generating the features for classification).

Regarding Claim 5, Baxter further teaches:
The method of claim 4, further comprising: training an algorithm based at least in part on the generated classification feature set via the at least one processor-based component of the training system (paragraphs 3, 8, 33, 35: training the algorithm/classifier with the generated features).

Regarding Claim 6, Baxter further teaches:
The method of claim 5 wherein training an algorithm includes training a decision tree classifier (paragraph 75: training a decision tree classifier).


Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, US 2008/0281764 A1, in view of Mykins, US 2014/0181632 A1, and further in view of Makeev et al., US 2014/0075293 A1, and further in view of Godbole et al., Discriminative Methods for Multi-labeled Classification, PAKDD 2004, LNAI 3056, pp. 22-30, 2004.

Regarding Claim 3, although Baxter may have taught these limitations (see for example paragraphs 9, 14 and 82 that teaches the use of relevant feature subsets of the original training data set), Godbole more directly shows:
The method of claim 2, further comprising: eliminating, via the at least one processor-based component of the training system, at least one entity which appears in both the initial positive training data set and the initial negative training data set before training the classifier based on the initial positive training data set and the initial negative training data set (p. 26, subsection 4.2: wherein the removal of both the positive and negative training instances/data is removed before training). (Emphasis added).

The ordinary artisan would have been motivated to modify Baxter and Mykins and Makeev in the manner set forth above for the purposes of building better classifiers and improving their margin of quality in the presence of overlapping classes [Godbole: Abstract, Conclusions].


Claims 7-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, US 2008/0281764 A1, in view of Mykins, US 2014/0181632 A1, and further in view of Makeev et al., US 2014/0075293 A1,  and further in view of Minh, US 2013/0091117 A1.

Regarding Claim 7, with Baxter teaching those limitations of the claim as previous pointed out, Mykins further teaches:
The method of claim 2, further comprising: for each of the plurality of Websites of the entities in a first defined field of endeavor,
and parsing, via the at least one processor-based component of the training system, a number of Webpages of the respective Websites; 
and for each of the plurality of Websites of the entities in the one or more fields of endeavor that are different from the first defined field of endeavor,
and parsing, via the at least one processor-based component of the training system, a number of Webpages of the respective Websites (Abstract; paragraphs 2, 9, 40: wherein it is discussed analyzing/interrogating webpages, that would be parsing, to gather information for use in the customized web portal design and generation). (Emphasis added).
Neither Baxter nor Mykins nor Makeev may have explicitly taught:
crawling an n-level deep page tree of respective ones of the Websites;
crawling an n-level deep page tree of the respective ones of the Websites.
However, Minh shows (paragraphs 28, 31: wherein the crawling of websites/webpages to a desired depth level is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Minh with that of Baxter and Mykins and Makeev for crawling an n-level deep page tree of respective ones of the Websites.  
The ordinary artisan would have been motivated to modify Baxter and Mykins and Makeev in the manner set forth above for the purposes of fetching and extracting metadata and information from websites [Minh: paragraph 28].

Regarding Claim 8, Mykins further teaches:
The method of claim 7, further comprising: identifying potential areas of styling in the Webpages that comprise the respective Websites; and extracting cascade style sheet (CSS) information from at least some of the identified potential areas of styling (Abstract; paragraphs 9, 40, 42, 47: wherein as described, styling information are identified and CSS information is extracted).

Regarding Claim 9, Mykins further teaches:
The method of claim 7 wherein the results of parsing include a pair collection of color and corresponding feature vectors, the feature vectors comprising an n-dimensional vector of numerical values for respective attributes associated with the corresponding color in the respective Websites (Figs. 9-10; paragraph 46: wherein it is shown and described the table, that is a vector, for color attributes and their corresponding numerical values. Examiner’s notes: Baxter also teaches the use of feature vectors, see for example paragraph 68; as well as  Schmidtler, US 2014/0033307 A1, see PTO-892, see for example Abstract; paragraph 8).

Claims 10-17 are similar to Claims 2-9 and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the most recently provided PTO-892 for the relevant and pertinent prior art relating to this application where for example Ansel et al., US 2014/0149845 A1, teaches generation of websites with and without inputs from a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122